Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 5 January 2022. The amendments to the specification have overcome the objection to the disclosure with respect to the status of the parent application. The drawings were received on 5 January 2022.  These drawings are acceptable and overcome the objections to the drawings. The amendments to the claims have overcome the objections to the claims including the misnumbering of the claims, and the 35 USC 112(b) rejections. It is noted that subject matter of canceled claim 7 has been incorporated into claim 1 and the subject matter of canceled claims 17 and 18 have been incorporating into claim 16. The rejection wording has been modified to reflect these amendments, but the overall rejection has not changed. Applicant's arguments with respect to the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter and the 35 USC 112(a) rejections have been fully considered but they are not persuasive. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The bio-functional coating thickness of claim 3 and the claimed compression molding process and the powder spraying process of claims 9 and 13. 
The only teaching of the thickness of the bio-functional coating found in the disclosure besides the claim is in figures 10B and 12B. The figure are not considered as part of the 
The amendment to page 8 means this page now teaches a compression molding coating process and a powder spraying coating process using micronized dense MTA targets to coat substrates which include gutta percha points and titanium implantable device. This amendment does not teach the claimed generic “implantable dental device” that are coating by these processes. Thus amendment does not provide proper antecedent basis for the claimed subject matter.  
Applicants’ arguments with respect to this objection has been considered but are not convincing. Applicants’ arguments relate to the requirements to support new matter and for support under 35 USC 112(a) written description. MPEP 608.04 addresses new matter and the teachings in this section for the MPEP are not applicable for situations where the specification fails to provide antecedent basis for the originally claimed subject matter. That situation is addressed in MPEP 608.01(o) which states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies”. Thus this objection that the specification does not provide proper antecedent basis for the claimed subject matter is a formal requirement and is different from the requirements 35 USC 112(a) written description. It is noted the teachings in MPEP 608.04 that the disclosure is composed of the specification, drawings and claims clearly indicates that the drawings are not considered as part of the specification. 
. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10, 13-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 teaches an implantable dental device having a biofunctional coating derived from a dense MTA target and claim 10 teaches a process for forming a biofunctional coating on an implantable dental device by forming a dense MTA target and processing the target to form the coating. These claims encompasses any coating method of using a dense MTA target to form a biofunctional coating, or any thickness, on any implantable dental device. Claims 2 and 14 limit 
In addition, the single teaching of coating gutta percha point by injection molding micronized dense MTA targets is not a representative number of species to support the claimed process of coating any implantable dental device using injection molding, as claimed in claim 13 and the resulting device as claimed in claim 9. The claimed device and process of claims 9 and 13  are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The coating thickness range and the device of claim 3 is not found in the specification. Figure 10B teaches a MTA biofunctional coating formed on a gutta percha point by a PLD process having a thickness of 338-522 nm Figure 12B teaches a MTA biofunctional coating formed on a titanium dental implant by a PLD process having a thickness of 50-1079 nm. These examples do not support the device of claim 3 which has a thickness of 50-1100 nm where the device is any implantable dental device. The claimed device of claim 3 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants’ amendments to claims did not overcome the rejections and applicants did not present any arguments with respect to these rejections. Accordingly, the rejection is maintained.
Allowable Subject Matter
Claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record for forming a MTA biofunctional coating onto an implantable dental device by processing a dense MTA target where the processing step includes a physical vapor deposition process to form the coating. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/20/22